Citation Nr: 1609657	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  13-27 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a right foot disability, diagnosed as tarsal tunnel syndrome (TTS), and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Adam R. Luck, Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from March 1987 to January 1989, with additional service in the National Guard from April 1989 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Although the Statement of the Case issued in August 2013 includes hallux valgus of the right foot, the Veteran specifically excluded that disability in her substantive appeal.  The Board will limit its consideration accordingly.

Although the RO ultimately determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection for a right foot disability, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  A May 2006 rating decision denied the Veteran's claim of entitlement to service connection for a right foot disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claim for service connection for a right foot disability.

3.  The Veteran's right foot disability, diagnosed as tarsal tunnel syndrome, originated during active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a right foot disability, diagnosed as tarsal tunnel syndrome.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  A right foot disability, diagnosed as tarsal tunnel syndrome, was incurred in active duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran was provided all required notice in a May 2005 letter, prior to the initial adjudication of her claim.  

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for a right foot disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The evidence of record at the time of the RO's May 2006 rating decision consisted of the Veteran's statements, service treatment records (STRs), treatment reports from Dr. A.G. through July 1992, a treatment report from the Fallston General Hospital dated in November 1998, copies of an emergency room discharge note and prescriptions, a January 2004 treatment note from the Upper Chesapeake Medical Center, and VA outpatient records dated through March 2006.  The Veteran's STRs showed she gave birth to a daughter during service in July 1988, which was complicated by a third degree perineal laceration and midline episiotomy. 

The Veteran claimed that her right foot disability was related to the third degree perineal laceration sustained during childbirth.  The May 2006 rating decision denied the Veteran's claim on the basis that there was no evidence submitted showing a right foot disability related to the laceration, and no evidence of complaints or treatment for a right foot condition during military service.  The RO subsequently issued the October 2010 rating decision now on appeal, which found that new and material evidence had been presented, but continued the denial of the Veteran's claim.

The evidence received since the May 2006 rating decision includes reports of VA medical examinations afforded to the Veteran in September 2010, May 2013, and December 2014.  Importantly, the May 2013 VA examiner concluded that the Veteran's right foot TTS was incurred during her service and related chronologically with her July 1988 delivery, and the December 2014 examiner stated that there was evidence of medial foot pain and weakness in the time following the delivery.  In addition, the Veteran has submitted several statements since the May 2006 decision elaborating on her theory of service connection, including a November 2010 statement in which she clarified her claim that her right foot condition was caused in service by either a mechanical injury during delivery, nerve damage during delivery, or running on the foot too soon after delivery.

The Board finds that the September 2010, May 2013, and December 2014 VA examination reports, as well as the Veteran's statements, constitute new and material evidence in that they are not cumulative or redundant of the evidence previously of record and relate to whether the Veteran's current right foot disability is etiologically related to her active service.  Accordingly, reopening of the claim for service connection for a right foot disability is warranted. 

Entitlement to Service Connection

The Veteran claims entitlement to service connection for a right foot disability.  The medical evidence of record includes a diagnosis of right foot tarsal tunnel syndrome (TTS).  Therefore, a current disability is established for service connection purposes.  The question before the Board is whether the Veteran's current disability originated in service or is otherwise etiologically related to her active service.

The record shows that the Veteran gave birth to a daughter on July 8, 1988, during her active duty service in the Army.  The delivery was complicated by a third degree perineal laceration and midline episiotomy.  The Veteran stated that immediately after the doctor performed the episiotomy, her entire right leg from her hip to her toes went numb.  When she asked the doctor if this was normal, she received no response.  When she asked a nurse before being discharged, she was told that it was due to the episiotomy and would go away.  She stated that because her complaints were not properly documented by the doctors, she was given only 30 days of bed rest, and then failed a physical test.  This resulted in her being forced to participate in hard physical training, which exacerbated her right foot problems.  In her November 2010 notice of disagreement, the Veteran clarified her position that her current TTS is related to her July 1988 delivery in that either 1) a mechanical injury occurred during delivery, 2) nerve damage was caused during delivery due to compression, or 3) she was forced to run on the problematic right foot too quickly after delivery.

The medical evidence of record tends to support the Veteran's claim.  Specifically, a September 1990 treatment note shows the Veteran reported numbness, pain, and periodic weakness in her right leg beginning after her July 1988 delivery.  National Guard treatment notes show the Veteran was treated for right foot pain in September 1990 and November 1990.  In addition, the Veteran was treated by Dr. A. G. in November 1991, at which time she reported pain, stiffness, and numbness in her right foot, and again in May and July 1992 for severe problems in the right foot, including pain, soreness, and paresthesias tracking up the leg and the back of the calf.  Dr. A. G. stated the Veteran likely had TTS.  The record contains additional diagnoses of right foot TTS or treatment for right foot numbness or pain in July 1993, August 1993, November 1998, and April 2004.

The Veteran was afforded VA examinations in September 2010, May 2013, and December 2014.  The September 2010 examiner diagnosed right foot TTS and stated, "[i]t is this examiner's opinion that the peroneal laceration would physiologically or anatomically be related to her right foot.  Therefore, it is less likely than not that her right foot condition is caused by her peroneal laceration in 1988."  These two sentences are in direct contradiction, and constitute the entirety of the examiner's opinion.  It is unclear whether the apparent contradiction is due to typographical error.  However, given that no additional rationale for the opinion is offered, the Board finds that the September 2010 opinion carries almost no probative weight.

The May 2013 examiner again diagnosed the Veteran with right foot TTS, and, importantly, stated the date of diagnosis as 1988.  The examiner stated that the Veteran's neuralgia began in 1988 when she had her first delivery.  He noted that a grade three episiotomy was performed after a pudendal lidocaine injection was given, and at this time the Veteran felt her right lower extremity go numb from hip to toes.  He noted that she complained, but personnel were too busy with the delivery and paid no attention.  The examiner then stated that in the following 25 years, she has had clearly a medial foot and ankle distribution which radiates back through the medial calf and knee on a daily basis, which is worsened by prolonged walking or driving.  The examiner concluded, in relevant part, that the Veteran's right foot TTS was incurred during her service and relates chronologically with a pudendal injection for episiotomy during her delivery.

The December 2014 examiner again diagnosed the Veteran with right foot TTS.  The examiner stated his conclusion that the Veteran's right foot TTS was less likely than not caused by a pudendal injection for episiotomy in 1988, since such injections wear off within 4 to 8 hours, and there is no evidence of current or past pudendal nerve involvement.  The examiner also stated that a compression injury during the Veteran's 1988 delivery was less likely than not to have caused her current symptoms.  He also concluded that it was less likely than not that having her feet in the stirrups for no more than 20 minutes during the delivery was the cause of her current disability.  The examiner did state, however, that, "there IS evidence of medial foot pain and weakness in the time following the delivery." 

Upon careful review, the Board notes that neither the September 2010 nor the December 2014 examiner provided an opinion as to the date of onset of the Veteran's right foot disability, and specifically whether it was incurred in service.  Those examiners, instead, restricted their opinions to whether certain aspects of the Veteran's July 1988 delivery caused the disability.  The May 2013 examination report, then, as noted by the Veteran's representative, contains the sole medical opinion of record addressing whether Veteran's right foot TTS was incurred in service.  After reviewing the Veteran's history, the May 2013 examiner concluded that it was.  In addition, the Board notes that although the December 2014 examiner was not requested to offer an opinion as to the date of onset of the Veteran's TTS, and did not, he apparently felt compelled to state, using capital letters for emphasis, that there was evidence of medial foot pain and weakness in the time following the in-service delivery.  This statement tends to further support the May 2013 examiner's determination that the Veteran's current TTS was incurred in service, and was "relate[d] chronologically" with her July 1988 delivery even if not etiologically.  

Upon careful consideration of the foregoing VA examinations and other medical evidence, the Board finds that whether or not the Veteran's current right foot disability is etiologically related to her July 1988 delivery, the evidence is at least in equipoise as to whether the Veteran's current right foot disability was incurred during her active duty service.  As such, service connection for the Veteran's right foot disability must be granted.


ORDER

New and material evidence having been presented, reopening of the Veteran's claim of entitlement to service connection for a right foot disability, diagnosed as tarsal tunnel syndrome, is granted.

Service connection for a right foot disability, diagnosed as tarsal tunnel syndrome, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


